Citation Nr: 0713396	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-21 229	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1. Entitlement to an effective date prior to September 23, 
2002 for the grant of service connection and assignment of a 
100 percent rating for major depression and obsessive 
compulsive disorder (OCD).

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to September 23, 2002.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to May 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from April 2003 and 
August 2004 rating decisions of the Denver, Colorado 
Department of Veterans Affairs (VA) Regional Office (RO).  

An August 2003 Appointment of Individual as Claimant's 
Representative form shows the veteran was represented by 
attorney Richard A. LaPointe; an April 2006 Termination of 
Power of Attorney shows Mr. LaPointe was cancelling his power 
of attorney.  The veteran has not retained a new 
representative.


FINDINGS OF FACT

1. An unappealed May 1999 rating decision denied service 
connection for an acquired psychiatric disorder (claimed as 
post-traumatic stress disorder (PTSD), depression, and OCD).

2. During a VA psychology treatment session on September 23, 
2002, the veteran expressed that he was interested in filing 
a claim for VA benefits for his major depression.

3. A formal claim for service connection for major depression 
and OCD was received less than a year later, in November 
2002.

4. Prior to September 23, 2002, the veteran's only service-
connected disability was prostatitis with kidney infection, 
rated noncompensable; this disability was not shown to be of 
such nature and severity as to preclude him from obtaining or 
maintaining substantially gainful employment.




CONCLUSIONS OF LAW

1. An effective date earlier than September 23, 2002 is not 
warranted for the award of service connection and the 
assignment of a 100 percent rating for major depression and 
OCD.  38 U.S.C.A. § 5101, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2006).

2. Prior to September 23, 2002, the schedular requirements 
for TDIU were not met, and TDIU was not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decisions on appeal granted service connection 
and assigned a rating for OCD and major depression and an 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  
A May 2005 statement of the case (SOC) provided notice on the 
"downstream" issue of effective dates of awards and 
readjudicated the matter after the veteran and his former 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  

The veteran was advised of VA's duties to notify and assist 
in the development of the TDIU claim prior to the initial 
adjudication of that claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An August 2003 letter explained the 
evidence necessary to substantiate his TDIU claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  The veteran has not alleged that 
notice in this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  The RO arranged for a VA examination related to 
his TDIU claim in April 2003.  Thus, VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claims.

B.	Legal Criteria, Factual Background, and Analysis

Effective Date 

The veteran alleges that he is entitled to an earlier 
effective date for the grant of service connection for major 
depression and OCD and the assignment of a 100 percent total 
disability rating because these disabilities affected his 
ability to work prior to September 23, 2002.  He states he 
believes he was misdiagnosed prior to September 2002 and that 
the conditions started while he was in the military and have 
been severe enough to affect his employment capabilities 
since 1997.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

A May 1999 rating decision denied the veteran's claim of 
service connection for an acquired psychiatric disorder 
(claimed as PTSD, depression, and OCD).  The veteran did not 
appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.

October 2001 to August 2002 VA treatment records show the 
veteran was being treated for OCD and depression and that it 
was severely disabling.  These records do not indicate the 
veteran was interested in filing a new claim for service 
connection for OCD and/or depression.

A September 23, 2002 VA psychology note states the veteran 
asked about filing a VA claim for depression.  The 
psychologist provided him with the names of various 
representatives who could help him file a claim for service 
connection.  

In November 2002, the veteran filed a formal claim for 
service connection for major depression and OCD.  

A March 2003 Social Security Administration (SSA) decision 
found that severe impairment from OCD and major depression 
had precluded the veteran from engaging in any substantially 
gainful activity since July 28, 2000.

As noted above, a May 1999 rating decision denied service 
connection for an acquired psychiatric disorder, which 
encompassed OCD and depression.  This decision is final and 
not subject to revision in the absence of clear and 
unmistakable error (CUE) in the decision.  38 U.S.C.A. 
§§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier 
than the date of a final decision).  CUE in the May 1999 
rating decision has not been alleged, and that rating 
decision is a legal bar to an effective date prior to the 
date of the decision.  

Since the May 1999 decision denied service connection for an 
acquired psychiatric disorder, which encompasses major 
depression and OCD, his subsequent claim was appropriately 
treated as a claim to reopen.  Under the controlling law and 
regulations (outlined above), the award of compensation based 
on the reopened claim may be no earlier than the date of 
receipt of the claim.  

September 23, 2002 VA treatment records show the veteran 
discussed filing a claim for VA benefits for depression.  
These statements constituted an informal claim and a formal 
claim was filed within a year (in November 2002) of this 
treatment notation.  Earlier VA treatment records show major 
depression and OCD was severely impairing the veteran, but 
they do not indicate an intent to file a claim for benefits.  
See 38 C.F.R. § 3.155(a).  While the Board acknowledges that 
the veteran was impaired by major depression and OCD prior to 
September 23, 2002, the only question before it is whether 
subsequent to the May 1999 rating decision and prior to 
September 23, 2002 he communicated an intent to file a claim 
seeking service connection for such disabilities.  There is 
nothing in the claims file received during this time period 
that may be construed as a formal or informal claim seeking 
to reopen the claim of service connection for major 
depression or OCD.  The veteran does not allege he submitted 
an earlier application to reopen the claim.  Hence, the 
earliest date after May 1999 the veteran expressed an intent 
to file a claim is September 23, 2002 and an effective date 
prior to that date cannot be granted.  
Thus, as a matter of law, the appeal seeking an effective 
date prior to September 23, 2002 for the grant of service 
connection for major depression and OCD must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

TDIU Prior to September 23, 2002

The veteran alleges that he is entitled to TDIU prior to 
September 23, 2002 because his major depression and OCD had 
rendered him unemployed since at least 1997.  He notes that 
even though he was working for Rocky Mountain Steel until 
September 1997, he could barely work because of his major 
depression and OCD.  He believes he is at least entitled to 
TDIU since 1999 or 2000 and notes that the SSA determined he 
had been unemployable since July 2000.  

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, at least one 
disability shall be rated at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b). 

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Thus, as major depression and OCD were not 
service-connected prior to September 23, 2002, the Board 
cannot consider the effects these disabilities had on his 
employability.
Prior to September 23, 2002, the veteran had one service-
connected disability: i.e., residuals of prostatitis with 
kidney infection, rated noncompensable.  Thus, the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a) were 
not met. 

Under the "subjective standard" of 38 C.F.R. § 4.16(b), the 
Board must determine whether the veteran was unemployable due 
to his service-connected disability regardless of its rating.  
The established VA policy is that "all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  Id.  However, in these 
cases, in order for the veteran to prevail on a claim based 
on unemployability, it is necessary that the record reflect 
some circumstance which places the claimant in a different 
position from other veterans with the same rating. 

The Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
this section establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  Floyd v. Brown, 9 
Vet. App. 95 (1996).  However, the Board can consider the 
applicability of § 3.321(b)(1) when the issue has been raised 
before the Board.  Id.  Here, the Board finds that the 
evidence fails to show that prior to September 23, 2002, the 
veteran's sole service-connected disability was so 
exceptional or unusual as to warrant referral to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for extraschedular consideration.  The 
record does not show frequent periods of hospitalizations or 
any inpatient or outpatient treatment for the disability; and 
the evidence does not support a finding that the veteran was 
demonstrably unable to obtain or maintain employment due to 
residuals of prostatitis with kidney infection.  A September 
2003 VA examination, completed for the purposes of 
determining whether the veteran's service-connected 
disability rendered him unemployable, noted that there was no 
present recurrence of disability status post prostatitis with 
kidney infection and concluded the veteran had no physical 
disabilities that restricted his employment.  

The evidence of record does not show that the veteran's 
service-connected disorder, alone, prevented him from 
maintaining employment prior to September 23, 2002.  Notably, 
he has not alleged that this service-connected disability 
rendered him unemployable, but argues that his nonservice-
connected disabilities of OCD and major depression rendered 
him unemployable prior to September 23, 2002.  As previously 
explained, the Board cannot consider the effect of these 
disabilities on the veteran's employability prior to 
September 23, 2002 as they were not service-connected prior 
to that date.  38 C.F.R. § 3.341.

The preponderance of the evidence establishes that the 
veteran was not totally disabled for substantially gainful 
employment due to service-connected disability prior to 
September 23, 2002.  Accordingly, the preponderance of the 
evidence is against his claim seeking TDIU prior to that 
date. 


ORDER

An effective date earlier than September 23, 2002 for the 
grant of service connection and the assignment of a 100 
percent rating for major depression and OCD is denied.

Entitlement to TDIU prior to September 23, 2002 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


